Case:18-04459-swd Doc#:70 Filed: 07/30/2021 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Michael 8. & Susan N. Tirikos § 18-04459
§ HON. Scott W. Dales
Debtor{s} § Filed: 10/24/2018

APPLICATION FOR ADDITIONAL ATTORNEY FEES
AND/OR RECOVERY OF COSTS ADVANCED

Application is made by the undersigned for allowance of reasonable attorney fees and expenses of
$1658.53 to be paid from the monies paid in by or on behalf of the Debtor, under the provision of
Debtor’s Chapter 13 estate. Services rendered for the Debtor are as follows:

See Aitached Statements

Applicant has not shared or agreed to share such compensation (either paid or to be paid) with any
other person than employees of the law firm he is associated with. This is the Second application
for compensation and reimbursement of expenses. The total fees requested in this application are
$1624.50; the total costs advanced requested are $34.03. The fees requested and approved in this
matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3,650.00 0.00 3,200.00 0.00 4/20/2019
3,632.00 47.00 3,632.00 47.00 1/28/2020

Approved fees and expenses remain unpaid in the amount of $ 0.00_.
This application is not filed less than 120 days after prior application to the Court.

Wherefore, Applicant seeks approval of attorney fees and costs advanced in the amount of
$1658.53, and that the same be paid through the Plan by Debtors’ Chapter 13 Trustee.

Dated: 7/30/2021 Is/
Jeffrey D. Mapes (P70509)
Mapes Law Offices
Attorney for Debtor(s)
29 Pearl St NW Suite 305
Grand Rapids, MI 49503
(616) 719-3847
Case:18-04459-swd Doc#:70 Filed: 07/30/2021 Page 2 of 12

 

 

SUMMARY SHEET
IN RE: §
§
Michael S. & Susan N. Tirikos § 18-04459
§ HON. Scott W. Dales
Debtor(s) § Filed: 10/24/2018
Fees & Expenses Previously Requested: $7329.00
Fees & Expenses Previously Awarded: $7329.00
NAME OF APPLICANT: Mapes Law Offices
ROLE IN THIS CASE: Attorney for Debtor(s)
CURRENT APPLICATION: Fees Requested: $1624.50
Expenses Requested: $34.03
Fee Application
Hours Per Hour Total for
Billed Rate Application
Attorneys:
Jeffrey D. Mapes 1.10 $275.00* $302.50
George J. George 5.10 $220.00 $1122.00
Paraprofessionals:
Keaton F. Kolbe 1.20 $125.00 $150.00
Jeffrey A. Radike 0.40 $125.00 $50.00
TOTAL HOURS BILLED: 6.20

(Excluding Paraprofessionals)

*Jefirey D. Mapes was approved to bili $275.00 per hour on 06/30/2019.
Case:18-04459-swd Doc #:70 Filed: 07/30/2021 Page 3 of 12

Law Office of Jeffrey Mapes

29 Pearl St. NW Ste. 305
Grand Rapids, MI 49503

United States

Michael Steven Tirikos
49562 Jasmine Way

Matawan, MI 49071

18-04459

Tirikos, Michae! & Susan

Services

= “Date ./Attorney

01/23/2020 KFK

Review/Respond to client emai re ACH payments.

Notes. 7

 

01/27/2020 KFK

03/23/2020 GJG

03/23/2020 GJG

Draft Affidavit of No Objection and upload to ECF re:
Fee Application”

Review new income docs, compare to schedules,
calculate payments needed for dividend. Prepare for

meeting.

Phone appt with clients. Discuss ir income and payments.
Email clients re docs needed and next steps.

Review MTD, ‘eral clients and Gus,

0/26/2020 “KK

96/26/2020. “GIG

0710212020 KEK
0710912020 GUC

09 { 612020 “KFK
“09/21/2020 QS

10/14/2020 GJG

o1v2sra024 KK

02/05/2021 “QS

Draft Annual review statement eral cents, email kfk,
Review and respond to alent email re MTD.

Reviewed and Responded to client's email re:

extending plan with CARES act

Review MTD, email client and GG, calendar dates,

upload returns.

Draft/File Documents: Draft and f ler response to

Tax return review: Review 201 9 tax returns and
compare to Schedule |. Delegated to KFK to redact and

Trustee’ s motion to dismiss

Tee's MTD - feasibiltylarrear, emailed otents re: MTD

Phone Appt: Phone appt to touch base re trustee’ s
motion to dismiss. Debtor believes he can get caught
Up once ‘PPP and grants come through | later this month.

Page 1 of 3

Quantity.

0.20

0.10

0.60

0.50

0.10

0.40

0.20

0.30

0.10
0.30

0.40

0.10
0.40

INVOICE

Invoice # 452
Date: 07/30/2021
Due On: 08/29/2024

‘Rate Total

$125.00 $25.00
$125.00 $12.50
$220.00 $132.00
$220.00 $110.00
$125.00 $12. 50
$220. 00 588, 00
$126. 00 925. 00,
$220.00 $66.00
$125.00 $12. 60
$220.00 $66.00
$220.00 $88.00
$125.00 $12. 50
$220.00 $88.00
Case:18-04459-swd Doc#:70 Filed: 07/30/2021 Page 4 of 12

invoice # 452 - 07/30/2021

Set follow up for an n update on ‘Fecelpt of funds.

02/22/2021 GJG DraftfFile Documents: Draft and file response to 0.30 $220.00 $66.00

 

 

trustee's Ss motion to dismiss

03/01/2021 GJG Email communication with client: ‘Respond: to 6 client 0.20 $220.00 $44.00
email re ° CARES act extension

03/02/2021 GJG Email communication with client: Draft CARES act 0.50 $220.00 $110.00
amendment and email to debtors fort review.

-os/oz/2021 JAR RE: Pep folow up emall 0. 20 $126. 00 = $28, 00

03/03/2021 “GIG. Email communication with client: Respond to client 0. 10 $220, 00 $22. 00
email re will decuments be needed for CARES act
extension

03/05/2021 GJG Draft/File Documents: Draft notice and opportunity, 0.20 $220.00 $44.00
certifi cate > of service for amended plan; ‘prep mailing

03/1 9/2021 GIS Email ¢ communication with client: Respond to client 0.10 $220.00 $22.00
email re update on CARES extension

‘03/29/2021 JAR "RE: Follow Up 0.20 $125. 00 $25 00

“04/05/2021 KFK Drafted fed CONR and proposed order re Te: ‘ond post 0.10 $125. 00 $12. 50
Plan

04/08/2021 “KFK Emailed client re: amended MTDipay stubs 0.10 $125.00 $12, 50

“04/12/2021 GIG Draft/File Documents: Review pay stubs: draft annual 0.50 $220.00 $140 00
review statement; email to debtors for approval/
signatures

04/13/2021 GJG Email communication ‘with client: ‘Respond to 6 client 0.10 $220.00 $22.00
email, answered questions re stimulus and PPP/SBA
funds

05/10/2021 GJG Email communication 1 with client: ‘email to 5 clients r ie 0.20 $220.00 $44.00

missed April payment, motion to dismiss likely to be
granted if payments not ‘kept current.

‘06/16/2021. “IDM Calculate time remaining in plan, emai client. 6. 40 $275, 00 st 10 09

‘06/1 6/2021 “KEK Reviewed/responded to client's email about time. 0 20 $125. 00 $25, 00
remaining in plan

 

07/21/2021 JDM Reviewed 2020 taxes, AGI and schedules a are @ about 0.30 $275.00 ~ $82. 50

 

 

the same. No net refunds.
07/30/2021 JDM Prepare itemized statement, fee application and related 0.40 $275.00 $110.00
documents.
‘Services Subtotal $1,624,50
Expenses

Page 2 of 3
Case:18-04459-swd Doc #:70 Filed: 07/30/2021 Page 5 of 12

Invoice # 452 - 07/30/2021

pate Notes Quanity Rate Total

03/05/2021 Postage-Stamp: Postage for notices re second postconfirmation 16.00 $0.51 $8.16
amended plan

07/30/2021 Copies for Fee Application 86.00 $0.20 $17.20

 

 

07/30/2021 Postage for Fee Application 17.00 $0.51 $8.67
Expenses Subtotal $34.03
Time Keeper ~ Position Quantity” - Rate » Total

George J. George Associate Attorney 5.1 $220.00 $1,122.00

Jeff Mapes Managing Partner 41.4 $275.00 $302.50

Keaton Kolbe Non-Attorney 1.2 $125.00 $150.00

Jeff Radike Non-Attorney 0.4 $125.00 $50.00

Subtotal $1,658.53

Total $1,658.53

Detailed Statement of Account
Current Invoice

oo ‘Invoice Number - os Due On. 8 Amount Due "Payments Received. - ‘Balance Due

452 08/29/2021 $1,658.53 $0.00 $1,658.53

Outstanding Balance $1,658.53

Total Amount Outstanding $1,658.53

Please make all amounts payable to: Law Office of Jeffrey Mapes

Please pay within 30 days.

Page 3 of 3
Case:18-04459-swd Doc#:70 Filed: 07/30/2021 Page 6 of 12

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Michael S. & Susan N. Tirikos § 18-04459
§ HON. Scott W. Dales
Debtor(s) § Filed: 10/24/2018

NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF
APPLICATION FOR PROFESSIONAL FEES PURSUANT TO RULE 2016
AND NOTICE OF RIGHT TO OBJECT

Take Notice that the following professionals persons have submitted an application to the
Bankruptcy Court for the allowance of fees and expenses as listed below:

 

 

 

 

 

 

Professional Fees Expenses Fees Previously
Requested | Requested Allowed by Court

Mapes Law Offices, 29 Pearl St. NW, $1624.50 | $34.03 $7,329.00

Ste. 305, Grand Rapids MI 49503

 

 

The fees requested will be paid pursuant to the terms of the confirmed Chapter 13 Plan. Approval
of the requested compensation is anticipated to have the following impact on unsecured creditors:

(X) Allowance of the fees will reduce the amount paid to general unsecured creditors.

(X) Allowance of the fees may delay payment to general unsecured creditors.

() Allowance of the fees should have no impact on the dividend to general unsecured creditors.
() Allowance of the fees will increase the plan length by _—s months, for atotal of___ months.
( ) Other:

 

NOTE: The application is available for public review at the Clerk’s Office, (One Division North,
Grand Rapids, MI 49503) or (202 West Washington Street, 3rd Floor, Marquette, MI 49855)
Monday - Friday from 8:00 a.m. to 4:00 p.m. No hearing will be set before the Court unless a
written objection to this application is timely filed with the Clerk of the Bankruptcy Court. If you
have an objection, you have twenty-one (21) days from the date of this notice in which to file such
written objection. In the event that an objection is filed, a subsequent notice will be sent to you of
the date, time and location of the hearing on the objection.

Any Objection must be timely filed with: U.S. Bankruptcy Court WDMI, One Division Ave. NW,
Rm. 200 Grand Rapids, MI 49503 A copy of any objection must also be served upon Jeffrey D.
Mapes PLC, 29 Pearl St. NW, Ste. 305, Grand Rapids MI 49503.

Date Notice Served: 7/30/2021 _fs/
Jeffrey D. Mapes, Attorney for the Debtor(s)
Case:18-04459-swd Doc#:70 Filed: 07/30/2021 Page 7 of 12

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Michael 8. & Susan N. Tirikos §  18-04459
§ HON. Scott W. Dales
Debtor(s) § = Filed: 10/24/2018

ORDER APPROVING APPLICATION FOR ADDITIONAL ATTORNEY
FEES AND/OR RECOVERY OF COSTS ADVANCED

Present: HON. Scott W. Dales
Bankruptcy Judge

This matter having come before the Court upon the Application for Additional Attorney Fees
and/or Recovery of Costs Advanced, by Mapes Law Offices, Counsel for the Debtor(s); Notice to
Creditors and Other Parties of Interest having been served upon all interested parties on or about
7/30/2021; no written objections to said Notice having been filed, and the Court being otherwise
fully advised in the premises from which entry of an order appears proper, THEREFORE,

IT IS HEREBY ORDERED that the Application for Additional Attorney Fees and/or Recovery of
Costs Advanced in this case be allowed in the amount of $1658.53. Fees requested and approved
in this matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3,650.00 0.00 3,200.00 0.00 4/20/2019
3,632.00 47.00 3,632.00 47.00 1/28/2020

Leaving a balance of $1658.53 in additional fees to be paid by the Trustee through the Chapter 13
Plan.

IT IS FURTHER ORDERED that a copy of this Order shall be served upon Debtors: 49562
Jasmine Way, Matawan, MI 49071; Chapter 13 Trustee, PO Box 51109, Kalamazoo MI, 49005;

U.S. Trustee, 125 Ottawa NW, Suite 202R, Grand Rapids, MI 49503; and, Mapes Law Offices,
Counsel for Debtor(s), 29 Pearl St NW, Suite 305, Grand Rapids MI 49503.

END ORDER.
Case:18-04459-swd Doc#:70 Filed: 07/30/2021 Page 8 of 12

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Michael S. & Susan N. Tirikos § 18-04459
§ HON. Scott W. Dales
Debtor(s) § Filed: 10/24/2018
CERTIFICATE OF SERVICE

 

Document(s} Served:

1. Application for Addition Attorney Fees and/or Recovery of Costs
Advanced

2. Itemized Statement

3. Notice of & Opportunity to Object to Application for Additional Attorney
Fees and/or Recovery of Costs

4. Proposed Order Approving Application for Additional Attorney Fees and/or
Recovery of Costs

5. Certificate of Service

Person(s) Served:
1. See attached Creditor Matrix

The undersigned certifies under penalty of perjury that he or she has on the date shown below, by
first class U.S. mail addressed to their respective address of record in this case, served a true copy
of the documents listed above on the parties listed above. Any parties not served have been
indicated by a large X across their address.

I declare that the statement above is true to the best of my information, knowledge and belief.

Dated: 7/30/2021 /sf
Jeffrey D. Mapes
Mapes Law Offices
29 Pearl Street NW, Suite 305
Grand Rapids, MI 49503
Case:18-04459-swd Doc#:70 Filed: 07/30/2021

Label Matrix for local noticing
0646-1

Case 18-04459-swd

Western District of Michigan
Grand Rapids

Fri Jul 30 12:36:55 EDT 2022

Bank ‘ica
i50 N Coigege Street
Charlo 29255-0001

 

(p) CAVALRY BARIFOLIO SERVICES LLC
DR

 
 
 

STE 409
VALHALLE NY 10595-2322

Citibank
PO Box Yao7
Sioux $D 57117-6497

Discover Bank

Discover Products Inc ®
PO Box 3025

New Albany OB 43054-3025

First Dat,

5565 idge
Connectiiig NE Ste 2000
AtlantS GA 30342-1335

For it
1 Ame}Xcan Road
DearkgriteHI 48126-2701

 

7th Digtrget Court
1007 E Malls Street
Box 3

South Haven MI 49090-9612

Barbang, T rova
PO Box
HollangNI 9422-2878

 

Capital One

Attn: General grrespondence/Bankruptcy
Po Box 30285

Salt Lake City UT 84130-0285

(p} TEMORGAN E BANK NA
BANKRUPT IL INTAKE TEAM
700 KANS E FLOOR 01
MONROE LAG71203-4774

Consumersegne
4000 Clay AvgESW
Grand Rapid MI¥49548-~3017

(p}DISCo ANCIAL SERVICES LLC
BO BOX 30
NEW OH 33054-3025

Barbara oley

Chapter zustee's Office
P.O. Bogrsiko9

Kalamazoo, MI 49005-1109

George Joseph Ggerge
Mapes Law OR
29 Pearl St. am

 
 
 
 

Grand Rapidé,

=
sO
A
2
<
Ww
J
ery
wo

 

Page 9 of 1
American ion Services
Payment Ce,
Harrisburg 2A 17130-0001

© Communications

  
 

Bloonindéale NI 49026-0187

(p) CAIN INER COMPANY
12005 FORRAROAD 300
DALEAS TR 75234-7262

Capital One Bank (USA), NLA,
PO Box 71083 e
Charlotte, NC 28272~1083

Chase Bank USA, NLA.

c/o Robertson, Anschutz & Schneid, P.L,
6409 Congress Avenue, Suite 100 @
Boca Raton, FL 33487-2853

Directy, LEC

by American InfoSource as agent
4515 N Santa Fe Ave

Oklahoma City OK 73118-7901

(p) FORD MOTOR CREDIT COMPANY
PO BOX 62180
COLORADO SPRINGS CO 80962-2180

  

western Highway, Ste. 200
Farmington Hills, MI 48334-5422

Indiandaygehigan Power
PO Box
Mattawagl MI 49071

John BD haw
107 W Miggigan Ave.
Kalamaggo Mi 49007-3956
Case:18-04459-swd Doc#:70 Filed: 07/30/2021

 

Jeffrey D. Mapes

Jetirefe). Mapes, PLC
29 Pearl By, NW
Suite

Grand Rapids, MI 49503-3019

Michigan Department of Treasury
Bankruptcy Unit

P.O, Box 30168 %
Lansing, MI 48909-7668

(p) STATE OF MICHIGAN UNEMPLOYMENT INSURANCE

  

SUITE 12-1
DETROIT MI 48202-6024

Midland Funding LLC
PO Box 2011 &
Warren, MI 48090-2011

Navient Solutions, LLC. on behalf of
Department of Education Loan Services
PO BOX 9635

Wilkes-Barre, PA 18773-9635

Prime. ng
PO Boxgrld04
Trenggn NJ™08628~6404

  

Robe efferly
Trottia C.
31440 N estern Rwy, Suite 200

nm Hills, ME 48334-5422

State of Mighigen - Department of Treasury
C/O Revenue ollections Division

P.O. Box 30

Lansing, MI 48909-8254

Systemat Ry Nafonal Collection
1406 8. Sarngg@ Fe Ave. Ste, D
Vista CA 92084-7283

INV Funding, LLC

Resurgent Capital Services

PO Box 10587 @
Greenville, SC 29603-0597

Mary go Tgeikos
15790 SiGingnill Dr.
Mishawaka IN 46545~1600

Michigan Dept, of Treasury
Tax Coll®agign Enforcement
Bankruptcy, ion
Treasury Building

Lansing, MI 48922-0001

Midland Cragijg@anagement Inc.
8875 Aero D Ste 200
San Diego AA 92723-2255

NCB

Attn: Bankruptcy

One Allied Dr
Trevose BA 19053-6945

New Peaks LLC

5962 le, P¥tce Court
Ste 130

Carlsha#’ CA%92008~-8807

PrimeLending, A PlainsCapital Company
Center FSB

Attn: Bankruptcy Dept. ®

425 Phillips Blvd.

Ewing, NJ 08618-1430

Sparrow Ragitd# System
800 ReliablBeParkway
Chicago 1g 60986-0001

Synchrony Bagk/Amazon
Attn: Baiigaiptcy

Po Box 9

Orlando FL 32896-5060

Third Party
Michigan
PO Box 307,
Lansing

hholding Unit
. Of Treasury

48909-8285

Page 10 of 12
MI DEPT OF T URY

COLLECTION QyyWISION/ BANKRUPTCY
PO BOX 301
LANSING, ME 48909-7668

McLaren Gregver Lansing
7220 Solutgon Center
Chicago I€ 67677-7002

Michigan Deg. of Treasury
Office Jlections

PO Box 3

Lansing ME 48909-7668

Midland Funging

8875 AerGiirive Ste 200
San Dieg@! CA%92123-2255
Navjent

PO B 0

Wilkes Bate PA 18773-9640

{p} PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067 ®
NORFOLK VA 23547-1067

SECURITIES@ EXCHANGE COMM x

BANKRU! SECTION

175 ¥, ON BLVD,
SUITE 700

CHICAGO, IL 60604-2815

Ed

 

Three Riyerg Health
701 S Heal, Parkway
Three Rivfrs 49093-9306
Case:18-04459-swd Doc#:70 Filed: 07/30/2021

Michael Steven Tirikos
49562 Jasmine Way @
Mattawan, MI 49071-9725

UNITED STATES TRUSTEE

THE LEDYARD BUILDING, 2ND FLOOR
125 OTTAWA NH, SUITE 200R
GRAND RAPIDS, MI 49503-2837

  

3250 W Bipeaver Road S5e 124
Troy MI @180gs2902
Y' OPA Yogurt LLC

165 W. ¢ Ave.
Portage #2 49024-5335

Susan Nicole Tirikos
49562 Jasmine Way ®
Mattawan, ME 49071-9725

United States Attorney's Offic
330 Ionia Ave. NW

Ste. 501 ®
Grand Rapids MI 49503-2580

Wells Fargo Bank, N.A.

Wells Fargo Education Financial Services
PO Box 10438, MAC F8235-02F

Des Moines, IA 50306-0438

James Alag, 2ighmer

Michigan Deg@ttment of Attorney General
PO Box 307,

Lansing, gf 48909-8254

Page 11 0f12
Trotty§a
31440 western Rwy. Ste 20
Farmington MI 48334-5420

(p) VELO FECE
1750 LEO ST NE
GRAND DS FR 49505-5636

 
  
  

Wells FaxgagPinancial Services
BO Box 51

Sioux Falls Sa 57117-5185

iwicker a sociates, P.C.
329 E Big Road Ste 100
Troy MI 48083-1239

The preferred mailing address (p] above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C, 342{f) and Fed.R.Bank.P, 2002 (g) (4),

 

 

Portfoli garecovery
140 Co te Blvd,
Norfol 02

Cavalry PRstfolio Services
PO Box 2
Tempe AWf852

   
 

FORD MOTOR Byepff conpany Lic
PO BOX 62180 %

Colorado Spygngs® CO 80962-4400

Chase
340 5. and Ave, 370
Westerville Ci 43081

Michigan U oyment Insurance Agency
3024 West Blvd,

Tax Office? Suite 12-300

Detroit, MI 48202

 

The following recipients may be/have been bypassed for notice due to an undeliverable (u} or duplicate (d} address,

moe

 
Case:18-04459-swd Doc #:70

(d} United s Trustee

The Ledyard Wilding, 2nd Floor
125 Ottawa SASuite 200R
Grand Rapids, NP 49503-2837

End of Label Matrix
Mailable recipients
Bypassed recipients
Total

Filed: 07/30/2021 Page 12 of 12

71
4
5
